Case 8:20-cv-00108-TPB-CPT Document 12 Filed 04/30/20 Page 1 of 5 PageID 66



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JENNIFER MCLEAN

       Plaintiff,

v.                                                     Case No. 8:20-cv-108-T-60CPT

TERENCE NERO,

       Defendant.
                                               /

      ORDER GRANTING “PLAINTIFF’S MOTION FOR REMAND WITH
       PREJUDICE AND INCORPORATED MEMORANDUM OF LAW”

       This matter is before the Court on “Plaintiff’s Motion for Remand with

Prejudice and Incorporated Memorandum of Law,” filed on February 13, 2020.

(Doc. 7). Defendant Terence Nero did not respond in opposition. Upon review of the

motion, response, court file, and record, the Court finds as follows:

                                           Background

       In 2012, Plaintiff Jennifer McClean filed a foreclosure action in state court

against Defendant Terence Nero and unknown tenants of a property in Tampa,

Florida. 1 See McClean v. Nero, No. 12-CA-010683 (Fla. 13th Jud. Cir. Ct.); (Doc. 1-

1). The state court entered a final judgment of foreclosure on December 31, 2015.

Id. On February 27, 2019, Florida’s Second District Court of Appeal affirmed the

final judgment. Nero v. McClean, 286 So. 3d 704 (Fla. 2d DCA 2019) (per curiam).




1Federal courts may take judicial notice of court records. See United States ex rel. Osheroff v.
Humana, Inc., 776 F.3d 805, 812 n.4 (11th Cir. 2015).

                                              Page 1 of 5
Case 8:20-cv-00108-TPB-CPT Document 12 Filed 04/30/20 Page 2 of 5 PageID 67



         On October 28, 2019, one of Nero’s alleged tenants, Ross Scopelliti, attempted

to remove the case to federal court, but the case was sua sponte remanded back to

state court for lack of subject matter jurisdiction. McClean v. Scopelliti, No. 8:19-cv-

2678-T-02AAS (Doc. 17) (M.D. Fla.). Scopelliti’s improper removal was just one of

many attempts by both Scopelliti and Nero to stall the state court foreclosure

proceedings. See, e.g., Scopelliti v. McClean, No. 8:20-cv-104-T-36CPT (M.D. Fla.);

Scopelliti v. Harris, No. 8:19-cv-1626-T-02CPT (M.D. Fla.); In re Nero, 605 B.R. 242

(M.D. Fla. 2019) (affirming the bankruptcy court’s ruling barring Nero from filing

any bankruptcy petitions for two years and dismissing his third bankruptcy action).

On January 15, 2020, Nero again attempted to remove this case to federal court,

without naming Scopelliti as a party or providing notice of his consent to removal.

                                    Legal Standard

         Removal statutes are strictly construed against removal. Shamrock Oil &

Gas Co. v. Sheets, 313 U.S. 100, 108 (1941). The removing defendant bears the

burden of establishing federal jurisdiction. Adventure Outdoors, Inc. v. Bloomberg,

552 F.3d 1290, 1294 (11th Cir. 2008). Any doubt as to the propriety of removal

must be resolved in favor of remand. Butler v. Polk, 592 F.2d 1293, 1296 (5th Cir.

1979).

                                        Analysis

         For many reasons, the case must be remanded.

         Post-judgment removal is only permitted in limited circumstances. Aurora Loan

Servs., LLC v. Allen, 762 F. App’x 625, 627 (11th Cir. 2019) (citing Jackson v. Am. Sav.

Mortg. Corp., 924 F.2d 195, 198-99 (11th Cir. 1991); Resolution Trust Corp. v. Bakker,

                                        Page 2 of 5
Case 8:20-cv-00108-TPB-CPT Document 12 Filed 04/30/20 Page 3 of 5 PageID 68



51 F.3d 242, 244-46 (11th Cir. 1995)). This is not one of those circumstances. When a

defendant in a foreclosure action attempts “to remove [a] foreclosure action [after] final

judgment, there [is] no state-court action pending at the time to remove, inasmuch as

nothing remain[s] for the state courts to do but execute the judgment.” Id. at 628 (11th

Cir. 2019) (citing Oviedo v. Hallbauer, 655 F.3d 419, 425 (5th Cir. 2011)). Further,

federal court review of a state court’s award of a writ of possession violates the Rooker-

Feldman doctrine. See Carr v. U.S. Bank as trustee for TBW Mortg. Backed Tr. Series

2006-6, 793 F. App'x 971, 974 (11th Cir. 2019). As such, the Court finds that Nero’s

“removal was improper and did not vest jurisdiction over the underlying case” in this

Court. See Aurora, 762 F. App’x at 628-29 (citing Jackson, 924 F.2d at 198 n.8).

       Second, a case may not be removed twice based on the same pleading or event

that made the case removable. Watson v. Carnival Corp., 436 F. App’x 954, 956

(11th Cir. 2011). Here, Nero identifies no new action, information, or event that

would have made the case newly removable. Furthermore, since final judgment has

been entered, he cannot allege a new basis for removal.

       Third, there is no federal question jurisdiction in this case under 28 U.S.C. §

1331 as the face of the complaint includes no questions of federal law.

       Fourth, even if there was a basis for diversity jurisdiction, as Nero attempts

to plead in the notice of removal, a case may not be removed to federal court where

one of the defendants is an in-state defendant. See 28 U.S.C. § 1441(b)(2). In this

case, Nero – the removing Defendant – is a citizen of Florida, and removal is

therefore barred by the forum defendant rule.




                                        Page 3 of 5
Case 8:20-cv-00108-TPB-CPT Document 12 Filed 04/30/20 Page 4 of 5 PageID 69



      Fifth, Nero’s removal is untimely under 28 U.S.C. § 1446(b)(1). This is a

2012 state court foreclosure where final judgment was entered in 2015. Even if this

case had been removable, it is clearly outside of any theoretical thirty-day window.

                                     Conclusion

      It is clear that this case is not removable. Furthermore, it appears that Nero

knew that the case is not removable, since he has tried and failed to remove it on

several occasions. The Court is deeply concerned with Nero’s continued brazen

misuse of judicial resources as a means to forestall the underlying state court

proceedings. As such, the Court hereby warns Nero that if he continues to

improperly remove state court cases, he will be subject to sanctions. See, e.g.,

Retreat at Stonecrest: Apartments v. Chisolm, No. 1:18-cv-5362-AT, 2018 WL

6715764, at *1 (N.D. Ga. Nov. 29, 2018); Fed. R. Civ. P. 11(c).




                                      Page 4 of 5
Case 8:20-cv-00108-TPB-CPT Document 12 Filed 04/30/20 Page 5 of 5 PageID 70



        It is therefore

        ORDERED, ADJUDGED, and DECREED:

        1.     “Plaintiff’s Motion for Remand with Prejudice and Incorporated

               Memorandum of Law” (Doc. 7) is GRANTED.

        2.     This case is REMANDED to the Circuit Court of the Thirteenth

               Judicial Circuit in and for Hillsborough County, Florida.

        3.     Once remand is effected, the Clerk is directed to terminate any

               pending motions and deadlines and thereafter CLOSE THIS CASE.

        DONE and ORDERED in Chambers in Tampa, Florida, this 30th day of April,

2020.




                                                     TOM BARBER
                                                     UNITED STATES DISTRICT JUDGE




                                       Page 5 of 5
